Name: 2011/161/EU, Euratom: Commission Decision of 28Ã February 2011 amending Decision C(2008) 4617 related to the rules for proposals submission, evaluation, selection and award procedures for indirect actions under the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007-2013) and under the Seventh Framework Programme of the European Atomic Energy Community (Euratom) for nuclear research and training activities (2007-2011) Text with EEA relevance
 Type: Decision
 Subject Matter: EU finance;  research and intellectual property;  electrical and nuclear industries;  European construction;  technology and technical regulations
 Date Published: 2011-03-22

 22.3.2011 EN Official Journal of the European Union L 75/1 COMMISSION DECISION of 28 February 2011 amending Decision C(2008) 4617 related to the rules for proposals submission, evaluation, selection and award procedures for indirect actions under the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007-2013) and under the Seventh Framework Programme of the European Atomic Energy Community (Euratom) for nuclear research and training activities (2007-2011) (Text with EEA relevance) (2011/161/EU, Euratom) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Regulation (EC) No 1906/2006 of the European Parliament and of the Council of 18 December 2006 laying down the rules for the participation of undertakings, research centres and universities in actions under the Seventh Framework Programme and for the dissemination of research results (2007-2013) (1), and in particular Article 16(3) thereof, Having regard to Council Regulation (Euratom) No 1908/2006 of 19 December 2006 laying down the rules for the participation of undertakings, research centres and universities in actions under the Seventh Framework Programme of the European Atomic Energy Community and for the dissemination of research results (2007 to 2011) (2), and in particular Article 15(3) thereof, Whereas: (1) The Commission has drawn up rules governing the procedure for the submission of proposals, as well as related evaluation, selection and award procedures (the Rules). (2) The purpose of the Rules is to establish a framework for the handling of proposals in the Seventh Framework Programme (EC and Euratom). They should ensure a coherent approach across all the specific Programmes (with the exception of IDEAS), while allowing a measure of flexibility where necessary. (3) The Rules also specify the role and obligations of the independent experts who, in accordance with Regulations (EC) No 1906/2006 and (Euratom) No 1908/2006, will assist the Commission in the evaluation of proposals for indirect actions, including the model appointment letter which will be concluded with them. (4) These rules were duly adopted by the Commission on 30 March 2007 (COM(2007) 1390), and revised, under a delegation procedure, on 13 February 2008 (DL(2008) 314), and again on 21 August 2008 (C(2008) 4617). It is now necessary to introduce certain further modifications, to clarify a number of points based on experience to date. At the same time, the text is brought in line with the Treaty on the Functioning of the European Union, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision C(2008) 4617 is replaced by the Annex to this Decision. Article 2 The Rules for the submission of proposals and the related evaluation, selection and award procedures of indirect actions under the Cooperation, Capacities, People and Euratom specific programmes of the Seventh Framework Programme (2007-2013) shall apply to all calls for proposals published from the date of entry into force of this Decision. Article 3 This Decision shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Done at Brussels, 28 February 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 391, 30.12.2006, p. 1. (2) OJ L 400, 30.12.2006, p. 1. ANNEX ANNEX RULES FOR SUBMISSION OF PROPOSALS, AND THE RELATED EVALUATION, SELECTION AND AWARD PROCEDURES (Version 4) TABLE OF CONTENTS Context and scope 1. Introduction 2. Submission 2.1. Calls for proposals 2.2. Pre-proposal checks 2.3. Submission of proposals 2.4. Reception by the Commission 2.5. Eligibility check 2.6. Eligibility review committee 3. Evaluation of proposals 3.1. Role of experts 3.2. Appointment of experts 3.3. Terms of appointment, code of conduct and conflict of interest 3.4. Independent observers 3.5. Evaluation criteria 3.6. Proposal scoring 3.7. Thresholds and weighting 3.8. Detailed description of proposal evaluation 3.9. Feedback to applicants 4. Finalisation of the evaluation results 4.1. Commission ranked list 4.2. Commission reserve list 4.3. Commission rejection decisions 5. Negotiation and award 5.1. Negotiation of proposals 5.2. Award of grant 5.3. Assistance, enquiries and redress 5.4. Reporting on the outcome of calls for proposals Annex A  Ethical review procedures Annex B  Handling security-sensitive RTD actions Annex C  Two-stage proposal submission and evaluation procedures Annex D  Continuous submission schemes Annex E  Procedures for proposal submission on paper Annex F  Appointment letter for independent experts Annex G  Evaluation of proposals submitted to the People  specific programme CONTEXT AND SCOPE This document establishes the Commission (1) rules for the proposals submission, and the related evaluation, selection and award procedures (hereafter the Rules ), in relation to the Seventh Framework Programme of the European Community (2) for research, technological development and demonstration activities and the Seventh Framework Programme of the European Atomic Energy Community (Euratom) for nuclear research and training activities (3) (hereafter FP7 ), as required by their respective rules for the participation of undertakings, research centres and universities in actions under the Seventh Framework Programmes and for the dissemination of research results (4) (hereafter EC Rules for Participation  and Euratom Rules for Participation ). It describes the basic procedures that the Commission will follow in accordance with the Rules for Participation, the Financial Regulation applicable to the general budget of the European Communities (5) (hereafter Financial Regulation ), and its Rules of Procedure (6). These Rules do not apply to (a) public procurement procedures (7); (b) a joint undertaking or any other structure set up pursuant to Article 187 of the Treaty on the Functioning of the European Union (TFEU), or pursuant to Article 185 of the TFEU or Article 45 of the Euratom Treaty; (c) direct actions undertaken by the Joint Research Centre of the European Commission; and (d) the specific programme Ideas . 1. INTRODUCTION Applications for financial support under the Seventh Framework Programme (FP7) are generally made in the form of proposals submitted to the Commission. Proposals set out details of planned work, who will carry them out, and how much they will cost. The Commission evaluates proposals in order to identify those whose quality is sufficiently high for possible funding. The Commission shall appoint independent experts (hereafter experts ) to assist with the evaluation of proposals. The Commission enters into a negotiation with the coordinators of proposals that successfully pass the evaluation stage, and for which there is budget available. If negotiations are successfully concluded, the project is selected and a grant agreement providing for a European Union or Euratom financial contribution is established with the applicants. These rules rest on a number of well-established principles: (i) Excellence: Projects selected for funding must demonstrate a high quality in the context of the topics and criteria set out in the calls (8). (ii) Transparency: Funding decisions must be based on clearly described rules and procedures, and applicants should receive adequate feedback on the outcome of the evaluation of their proposals. (iii) Fairness and impartiality: All proposals submitted to a call are treated equally. They are evaluated impartially on their merits, irrespective of their origin or the identity of the applicants. (iv) Confidentiality: All proposals and related data, knowledge and documents communicated to the Commission are treated in confidence (9) (v) Efficiency and speed: Evaluation, award and grant preparation should be as rapid as possible, commensurate with maintaining the quality of the evaluation, and respecting the legal framework. (vi) Ethical and security considerations: Any proposal which contravenes fundamental ethical principles (10), or which fails to comply with the relevant security procedures (11) may be excluded at any time from the process of evaluation, selection and award (see Annexes A and B). The work programmes implementing the specific programmes may set out specific evaluation criteria or provide further details on the application of the evaluation criteria, which will be reflected in the call for proposals. The call and associated Guide for Applicants may spell out in more detail the way in which these rules and procedures will be implemented and, where relevant, which options are to be followed. The various steps involved in the proposal, submission, evaluation and selection procedures are summarised in the following diagram: 2. SUBMISSION 2.1. Calls for proposals Proposals are submitted in response to calls for proposals ( calls ) (12). The content and timing of calls are set out in the work programmes. Notifications of calls for proposals are published in the Official Journal of the European Union. The call texts  are published on Commission website(s), and include references to the work programme topics against which proposals are invited, indicative call budgets, available funding schemes, deadlines for submission, and links to the Electronic Proposal Submission Service (EPSS) (see section 2.3). This website provides access to all the necessary information for those wishing to apply to calls. In particular, one or more guides for applicants are produced for every call. These guides explain the submission process, and how the applicants can seek assistance or information on any matter related to a call. Contact details are provided for National Contact Points, and the Commissions FP7 Enquiry service. A dedicated help desk is provided for issues related to the EPSS. Calls are considered open  until the specified deadline. Depending on the objectives of the call, the work programme and call may make a distinction between different types of collaborative project, different forms of the scheme Research for the support of specific groups , and between types of coordination and support actions. A call will also specify whether a single or two-stage submission and evaluation procedure is to be followed. For the latter case, applicants first submit reduced or outline proposals. Only those whose proposals were evaluated positively at the first stage are invited to submit complete proposals in a second stage (13) (see Annex C for details of this procedure). The responsible authorising officer by sub delegation appoints a call coordinator  for every call. This person acts as a contact point for practical questions associated with the call, and ensures the overall planning and organisation of the proposal reception and evaluation process. In addition, one or more Commission officials shall be nominated, who will be responsible for giving directions on how to deal with any sensitive questions that may arise during the course of the submission and evaluation process, including those related to possible conflicts of interest (see section 3.3). 2.2. Pre-proposal checks When warranted by the nature of a particular call, an informal advisory pre-proposal check service may be offered by the Commission. The purpose is to advise potential applicants on whether proposals appear to be eligible and within the scope of the call. If applicable, details of the procedure for pre-proposal checks will be set out in the relevant Guide for Applicants. 2.3. Submission of proposals Proposals are submitted electronically (14) via the web-based Electronic Proposal Submission Service (EPSS). Among the applicants in a proposal consortium, only the proposal coordinator (identified by user id and password) is authorised to submit a proposal. The preparation and uploading of all the proposal data, and the applicants agreement to the conditions of use of the system and of the evaluation must take place prior to the attempt to submit the proposal. The EPSS will carry out a number of basic verification checks, including that of completeness of the proposal, internal data consistency, absence of virus infection and conformity to the file types and size limitations which are specified. Only upon completion of these checks, which do not replace the formal eligibility checks described in section 2.5, will the EPSS allow the applicant to submit. Submission is deemed to occur at the moment when the proposal coordinator initiates the final submission process, as indicated by the EPSS, and not at any point prior to this. The proposals submitted via the EPSS are entered into databases after the call closure. The Commission has no access to the proposal until the call deadline has passed (or until after the interim cut-off date, in the case of continuous submission schemes, as described in Annex D). Versions of proposals sent on paper (except following the procedure and in the cases described in Annex E), removable electronic storage medium (e.g. CD-ROM, diskette), by e-mail or by fax will not be regarded as having been received by the Commission. A procedure for the withdrawal of a proposal by its coordinator is given in the guide for applicants. A withdrawn proposal will not subsequently be considered by the Commission. If more than one copy of the same proposal is received before the call deadline, only the most recent version is considered for checking eligibility and possible evaluation. Proposals are archived under secure conditions at all times. After completion of the evaluation and any subsequent negotiation, all copies are destroyed other than those required for archiving and/or auditing purposes. 2.4. Reception by the Commission The date and time of receipt of the last version of submitted proposals are recorded. After the call closure (or interim cut-off date in the case of continuous submission schemes), an acknowledgement of receipt is sent to the proposal coordinator by e-mail containing:  proposal title, acronym and unique proposal identifier (proposal number),  name of the programme and/or activity/research area and call identifier to which the proposal was addressed,  date and time of receipt (which is set to the time of the call deadline for proposals submitted electronically). There is normally no further contact between the Commission and applicants on their proposal until after completion of the evaluation, except for proposals which are subject to hearings (see section 3.8). The Commission may, however, contact an applicant (usually through the coordinator) in order to clarify matters such as eligibility (see section 2.5). 2.5. Eligibility check Proposals must fulfil all of the eligibility criteria if they are to be retained for evaluation. These criteria are rigorously applied. In the case of two-stage proposal submission, each stage is subject to an eligibility check. The following eligibility criteria apply to all proposals submitted under a call (15):  receipt of proposal by the Commission before the deadline date and time established in the call, if applicable,  minimum conditions (such as number of participants), as referred to in the call for proposals,  completeness of the proposal, i.e. the presence of all requested administrative forms and the proposal description (NB: the completeness of the information contained in the proposal will be for the experts to evaluate; the eligibility checks only apply to the presence of the appropriate parts of the proposal),  scope of the call: the content of the proposal must relate to the topic(s) and funding scheme(s) set out in that part of the work programme open in the call. A proposal will only be deemed ineligible on grounds of scope  in clear-cut cases. If it becomes clear before, during or after the evaluation phase that one or more of the eligibility criteria have not been fulfilled, the proposal is declared ineligible by the Commission, and is withdrawn from any further examination. Where there is a doubt on the eligibility of a proposal, the Commission reserves the right to proceed with the evaluation, pending a final decision on eligibility. The fact that a proposal is evaluated in such circumstances does not constitute proof of its eligibility. 2.6. Eligibility review committee If the question of eligibility is not clear-cut and a more comprehensive review of the case is deemed necessary, the call coordinator may convene an internal eligibility review committee. The committees role is to ensure a coherent legal interpretation of such cases and equal treatment of applicants. This committee, composed of Commission staff having the requisite expertise in legal matters, S & T content, and/or information systems, is chaired by the call coordinator. It examines the proposal and, if necessary, the circumstances surrounding its submission; and provides specialist advice to support the decision on whether to allow a proposal to be evaluated, or on whether or not to reject it on eligibility grounds. The committee may decide to contact the applicant in order to clarify a particular issue. 3. EVALUATION OF PROPOSALS 3.1. Role of experts The Commission evaluates proposals with the assistance of independent (16) experts to ensure that only those of the highest quality are selected for funding. Because of the breadth and diversity of research domains covered by the framework programmes, these experts are external to the Commission. Experts may be invited to carry out the evaluation fully or partially at their home or place of work ( remote evaluation ), or on Commission premises. Occasionally, when relevant specialised knowledge is held in-house, Commission staff may work as experts alongside external experts. Any such internal experts will work in addition to the minimum number required for the call (see section 3.8(b)) (17). The sole exception to the use of experts is in the case of coordination and support actions referred to in Article 14 of the EC Rules for Participation, and Article 13 of the equivalent Euratom Rules for Participation, where independent experts are only appointed if the Commission deems it appropriate (18). 3.2. Appointment of experts Experts are required to have skills and knowledge appropriate to the areas of activity in which they are asked to assist. They must also have a high level of professional experience in the public or private sector in one or more of the following areas or activities: research in the relevant scientific and technological fields; administration, management or evaluation of projects; use of the results of research and technological development projects; technology transfer and innovation; international cooperation in science and technology; development of human resources. Experts may be citizens of countries other than the Member States or countries associated to the framework programmes. The Commission establishes a database of experts containing the details of suitable candidates on the basis of calls for applications published in the Official Journal of the European Union. One call will be addressed to individuals and another to relevant organisations such as national research agencies, research institutions and enterprises. The Commission may at any time include in the database, if appropriate, any individual with the appropriate skills from outside the lists obtained through the above-mentioned calls. Experts in the database may be invited to assist the Commission in relation to activities other than the evaluation of research proposals, if they have indicated their willingness to be considered for such tasks. The database may be made available, on request, to research funding bodies with a public service mission, in the Member States and countries associated to the framework programmes, and to other structures implementing EU research activities, created in line with the provisions of the Treaty. Decisions on granting such access will be made by the Director-General for DG Research and Innovation or by his/her representative(s). The database may also be used by the Commissions Joint Research Centre for the selection of experts in support of research activities carried out as direct actions (19). To evaluate the proposals submitted in response to a call, the Commission draws up a list of appropriate experts (including, if necessary, a reserve list). The lists are drawn up primarily using the selection criteria:  a high level of expertise,  an appropriate range of competencies. Providing the above conditions can be satisfied, other criteria are also taken into consideration:  an appropriate balance between academic and industrial expertise and users,  a reasonable gender balance (20),  a reasonable distribution of geographical origins (21),  regular rotation of experts (22). In constituting the lists of experts, the Commission also takes account, as necessary, of their abilities to appreciate the industrial and/or societal dimension, and policy relevance, of the topics covered by the call. Experts must also have the appropriate language skills required for the proposals to be evaluated. In cases where experts will have to deal with classified information, the appropriate security clearance shall be required before appointment (23). The list of experts to be used for evaluation sessions is decided by the relevant authorising officer by sub delegation or duly appointed delegates. The names of the experts assigned to individual proposals are not made public. However, once a year, the Commission publishes on the Internet the list of experts used for the framework programmes and in each specific programme. 3.3. Terms of appointment, Code of conduct and Conflict of interest The Commission shall conclude an appointment letter  with each expert, based on the model given in Annex F. The appointment letter binds the expert to a code of conduct, establishes the essential provisions regarding confidentiality, and, specifies in particular, the description of work, the conditions of payment, and reimbursement of expenses (see Annex F). When appointing experts, the Commission (24) must take all necessary steps to ensure that they are not faced with a conflict of interest in relation to the proposals on which they are required to give an opinion. To this end, experts are required to sign a declaration that no such conflict of interest exists (see Annex F) at the time of their appointment and that they undertake to inform the Commission of both the existence and its nature should one arise in the course of their duties. When so informed, the Commission takes all necessary actions to remove the conflict of interest. In addition, all experts are required to confirm that they have no conflict of interest for each proposal that they are asked to examine at the moment of the evaluation. The declaration makes a distinction between disqualifying  and potential  conflicts of interest. When a disqualifying conflict of interest is reported by the expert or established by the Commission on the basis of any available source of information, the expert shall not evaluate the proposal concerned (consensus group), nor take part in any panel review (including possible hearings) where the proposal is under consideration (25). Experts who are employed by one of the applicant organisations in a proposal are normally considered as facing a disqualifying  conflict of interest. However, when justified by the requirement to appoint the best available experts and by the limited size of the pool of qualified experts, the Commission may decide to invite such experts to take part in the panel review session, if the expert works in a different department/laboratory/institute from the one where the work is to be carried out, and if the constituent bodies operate with a high degree of autonomy. In this case, the expert shall abstain from the discussion (or electronic forum) if the panel discusses in detail the proposal involving the organisation concerned. Such experts will not take part in any hearings, if the proposal concerned reaches the hearing stage. In exceptional duly justified cases, experts in the circumstances described above may also participate in the consensus group for the proposal in question. The Commission will inform the other experts in the group of the affiliation of the expert concerned. When a potential conflict of interest is reported by the expert or brought to the attention of the Commission by any means, the Commission will consider the circumstances of the case and will decide, on the basis of the objective elements of information at its disposal, on the existence of an effective conflict of interest (26). If such an effective conflict is established, the expert will be excluded in the same manner as for a disqualifying conflict. In other cases, depending on the specific circumstances of the case and taking due account of the associated risks, the Commission may decide to allow the expert to evaluate. The expert must sign a declaration confirming that they will act in an impartial manner. The Commission may take any appropriate measures to prevent a conflict of interest. The role of the expert may be restricted to the panel review. In this case, the expert shall leave the room (or electronic forum) if the panel discusses the individual case of the proposal where any conflict exists. If a hitherto unsuspected conflict becomes apparent during the course of the evaluation, the expert must announce the fact immediately to a Commission official. If the conflict is found to be a disqualifying one, the expert must abstain from further evaluation involving the proposal concerned. Any comments and scores made earlier by that expert for the proposal concerned will be discounted. If necessary, the expert will be replaced. If an expert knowingly conceals a disqualifying or potential conflict of interest, and this is discovered during the evaluation, the expert will be immediately excluded, and the sanctions indicated in the appointment letter and/or in the Financial Regulation and its implementing rules will apply. Any consensus group in which he or she has participated will be declared null and void, and the proposal(s) concerned will be re-evaluated. By analogy with Article 265a §3 of Implementing Rules to the Financial Regulation, a breach of the code of conduct or other serious misconduct by the expert may be qualified as grave professional misconduct and may lead to the exclusion of this expert from the list drawn up following the call for expression of interest provided for in Article 179a of the Financial Regulation. Pursuant to such exclusion, the expert will be removed from the database and barred from re-registering for the duration of the exclusion. 3.4. Independent observers With a view to ensuring a high degree of transparency, the Commission may appoint independent experts to act as observers (hereafter observers ) of the evaluation process from the point of view of its working and execution. Their role is to give independent advice to the Commission on the conduct and fairness of all phases of the evaluation sessions, on ways in which the expert evaluators apply the evaluation criteria, and on ways in which the procedures could be improved. As such, they shall verify that the procedures set out or referred to in these Rules are adhered to, and report their findings and recommendations to the Commission. They are also encouraged to enter into informal discussions with the Commission officials involved in the evaluation sessions and to suggest to the Commission any possible improvements that could be put into practice immediately. However, in the framework of their work, they should not express views on the proposals under evaluation or the experts opinions on the proposals. To this end, it is not necessary that the observers have expertise in the area of the proposals being evaluated. Indeed, it is considered advantageous to avoid having observers with too intimate knowledge of the particular S & T area in order to avoid conflicts between their opinions on the outcome of the evaluations and the functioning of the sessions. In any case, they will not express views on the proposals under examination or the experts opinions on the proposals. The observers are invited to be present from the beginning of the evaluation sessions when the experts are briefed by the Commission. When part of an evaluation takes place away from the Commission premises ( remote evaluation ), the observer may assess that stage after the event on the basis of discussion with the experts once they have gathered in Brussels (or other central evaluation site). The Commission shall inform the programme committees of the choice of experts as observers, and their terms of reference as well as of the observers findings and may make available publicly a summary of their report. Observers are required to respect the same obligations as the experts with regard to confidentiality and avoidance of conflicts of interest, and they sign the same declaration to that effect (see Annex F). They are not permitted to divulge details of the proposals, the experts assigned to examining the proposals, nor the discussions in the evaluation panels. The observers have to respect a code of conduct annexed to their letter of appointment. 3.5. Evaluation criteria All eligible proposals are evaluated by the Commission, assisted by experts where provided for, to assess their merit with respect to the evaluation criteria relevant for the call. The detailed evaluation criteria and sub-criteria (27), and associated weights and thresholds, are set out in the work programmes, based on the principles given in the specific programmes, and on the criteria given in the Rules for Participation. The criteria consist of selection and award criteria in the meaning of the Financial Regulation (Article 115) and its implementing rules (28) (Articles 176 and 177). The manner in which they will be applied will be further explained in the call for proposals and associated Guide for Applicants. 3.6. Proposal scoring Experts examine the issues to be considered comprising each evaluation criterion, and score these on a scale from 0 to 5. Half point scores may be given. For each criterion under examination, score values indicate the following assessments: 0  The proposal fails to address the criterion under examination or cannot be judged due to missing or incomplete information; 1  Poor: The criterion is addressed in an inadequate manner, or there are serious inherent weaknesses; 2  Fair: While the proposal broadly addresses the criterion, there are significant weaknesses; 3  Good: The proposal addresses the criterion well, although improvements would be necessary; 4  Very Good: The proposal addresses the criterion very well, although certain improvements are still possible; 5  Excellent: The proposal successfully addresses all relevant aspects of the criterion in question. Any shortcomings are minor. 3.7. Thresholds and weighting Thresholds Thresholds are set for some or all of the criteria, such that any proposal failing to achieve the threshold scores will be rejected. In addition, an overall threshold may also be set. The thresholds to be applied to each criterion as well as any overall threshold are set out in the work programme and call. If the proposal fails to achieve a threshold for a criterion, the evaluation of the proposal may be stopped. It may be decided to divide the evaluation into several steps with the possibility of different experts examining the different criteria. Where the evaluation is carried out in several successive steps, any proposal failing a threshold score may not progress to the next step. Such proposals may immediately be categorised as rejected. Weighting According to the specific nature of the funding schemes and the call, it may be decided to weight the criteria. The weightings to be applied to each criterion are set out in the work programme and call. 3.8. Detailed description of proposal evaluation (29) (a) Briefing of the experts The Commission is responsible for the briefing of experts before evaluation sessions. The briefing of the experts covers the evaluation processes and procedures as well as the evaluation criteria to be applied, and the content and expected impacts of the research topics under consideration. Specific warnings about confidentiality, impartiality and concealment of conflict of interest will be included. Particular attention will be given to the briefing of experts who will work remotely, when specially adapted material may be needed (e.g. CD-ROMs, on-line presentations). Close contact is maintained with the individual experts to assist them on any query. (b) Individual evaluation of proposals Proposals are evaluated by a minimum of three experts. A minimum of five experts will apply to proposals for Networks of Excellence, and in other cases when specified in the relevant Guide for Applicants. In the initial phase of the evaluation each expert works individually, and gives scores and comments for each criterion as described in the work programme and call. They also indicate if the proposal:  falls entirely out of the scope of the call for proposals,  deals with sensitive ethical issues,  requires further scrutiny with regard to security considerations (see Annex B). When remote evaluation is used, the Commission forwards copies of the proposals to be examined to each individual expert. This may be done by sending paper copies by post or courier service or by making the proposal available electronically. Justification of scoring Experts are required to provide comments to accompany each of their scores. These comments must be consistent with any scores awarded and serve as input to any consensus discussion and related consensus report. Outcome of the individual evaluation After the individual evaluation of a proposal, the expert completes an individual evaluation report confirming his/her individual reading and assessment. In the case of remote evaluation, the results are communicated to the Commission by post or electronically. The experts individual evaluation report shall not subsequently be changed. In signing (or approving by electronic means) the individual evaluation report, each expert confirms that he/she has no conflict of interest with respect to the evaluation of that particular proposal. In some instances, experts may be asked to perform only the individual evaluation. In this case, their individual evaluation report are forwarded to the experts involved in the consensus phase (see below) to be taken into account in the preparation of the consensus report. If a proposal is considered to be out of scope by all individual experts, it may be considered to be ineligible and may not be passed on to the consensus stage. (c) Consensus Once all the experts to whom a proposal has been assigned have completed their individual assessments, the evaluation progresses to a consensus assessment, representing their common views. This normally entails a consensus meeting (or electronic forum) to discuss the scores awarded and to prepare comments. The consensus discussion is moderated by a Commission representative ( the moderator ). The role of the moderator is to seek a consensus between the individual views of experts without any prejudice for or against particular proposals or the organisations involved, and to ensure a fair and equitable evaluation of each proposal according to the required evaluation criteria. The moderator for the group may designate an expert to be responsible for drafting the consensus report ( rapporteur ). The experts attempt to agree on a consensus score for each of the criteria that have been evaluated and suitable comments to justify the scores. Comments should be suitable for feedback to the proposal coordinator. Scores and comments are set out in a consensus report. If applicable, they also come to a common view on the questions of scope, ethics and security, as mentioned under step (b) above. If during the consensus discussion it is found to be impossible to bring all the experts to a common point of view on any particular aspect of the proposal, the Commission official in charge of the evaluation may ask up to three additional experts to examine the proposal. Outcome of consensus The outcome of the consensus step is the consensus report, signed (or approved by electronic means) by the moderator and all the experts, or as a minimum, by the moderator and the rapporteur . The moderator is responsible for ensuring that the consensus report reflects the consensus reached, expressed in scores and comments. In the case that it is impossible to reach a consensus, the report sets out the majority view of the experts but also records any dissenting views, possibly in annex, from any particular expert(s). The Commission will take the necessary steps to assure the quality of the consensus reports, with particular attention given to clarity, consistency, appropriate level of detail. If important changes are necessary, the reports will be referred back to the experts concerned. The signing (or electronic approval) of the consensus report completes the consensus step. Evaluation of a resubmitted proposal In the case of proposals that have been submitted previously to the Commission in FP7, the moderator gives the experts the previous evaluation summary report (see below) at the consensus stage, if the previous evaluation took place under comparable conditions (e.g. broadly similar work programme topics and criteria). If necessary, the experts will be required to provide a clear justification for their scores and comments should these differ markedly from those awarded to the earlier proposal. (d) Panel review This is the final step involving the experts. It allows them to formulate their recommendations to the Commission having had an overview of the results of the consensus step. The practical arrangements are determined in the light of the nature of the call and number of proposals submitted to it. For a particular call, or part of a call, it may be possible to arrange for all the experts to examine all the proposals, and carry out their final review at the same time as they prepare the consensus reports. These experts are thus considered to constitute the panel. Otherwise, a new panel is created that may comprise experts involved at the consensus step, new experts, or a mixture of the two. There may be one panel covering the whole call or several panels covering different activities, topics, or funding schemes. Role of the panel The main task of the panel is to examine and compare the consensus reports in a given area, to check on the consistency of the marks and comments applied during the consensus discussions and, where necessary, propose a new set of marks or revision of comments. The tasks of the panel may also include:  hearings with the applicants of those proposals that have passed thresholds (see below),  resolving cases where a minority view was recorded in the consensus report,  recommending a priority order for proposals with the same score (only if necessary, taking into account the available budget, or other conditions of the call set out in the work programme),  making recommendations on possible clustering or combination of proposals. The panel is either chaired by the Commission, or by an expert appointed by the Commission. In either case, the Commission will ensure fair and equal treatment of the proposals in the panel discussions. A panel rapporteur  (who may also be the panel chairperson) may be appointed to draft the panels advice. Hearings with applicants Hearings with applicants may be organised as part of the panel deliberations. Hearings may be particularly useful in calls, or parts of calls, that attract large scale integrating collaborative projects and/or Networks of Excellence. When hearings are held, invitations are sent to the coordinators of those proposals having consensus scores above the individual and overall thresholds. In some calls it may be decided to extend the invitation to representatives of those proposals that passed the individual thresholds, but that failed the overall threshold. In either case, the condition for issuing invitations shall be applied consistently in relation to all proposals submitted to a call, or part of the call under a particular indicative budget line in the work programme). Hearings provide input to clarify further the proposals and to help the panel to establish their final rating and scores for the proposals. They are intended to improve the understanding of the experts of the proposal but not to modify or improve in any way the proposal itself. The applicants will, thus, not be invited to present their proposal, but to provide explanations and clarifications to questions submitted to them in advance. Any particular issues raised by individual proposals requiring specific expertise may be dealt with by inviting appropriate extra experts to the hearings for those proposals. In this case, the extra experts are only invited to comment on the particular issue on which they have expertise and not on the proposal as a whole. If a consortium submitting a proposal does not attend the hearing, but replies in written form to the questions which were sent, their written responses will be taken into account. If a consortium both fails to reply to the questions and also to attend the hearing, the panel will arrive at a final score and comments for the proposal on the basis of the originally submitted material only. In some circumstances a hearing may be conducted entirely through a written procedure. Hearings may alternatively be organised via telephone, or by using video-conference facilities. Specific arrangements for hearings will be described in the Guide for Applicants. Outcome of panel review The outcome of the panel review is a report recording, principally:  an evaluation summary report (ESR) for each proposal, including comments and scores, taking account of any hearings. Where relevant, any ethical issues and any security considerations are reported,  a list of proposals passing all thresholds, along with a final score for each proposal passing the thresholds and the panel recommendations for priority order,  a list of evaluated proposals having failed one or more thresholds,  a list of any proposals having been found ineligible during the evaluation,  a record of the hearings (if applicable),  a summary of any other recommendations of the panel. If the same panel has considered proposals submitted to various parts of a call (for example, different funding schemes, or different topics that have been allocated distinct indicative budgets in the work programme), the report may contain multiple lists accordingly. The Evaluation Summary Reports agreed by the panel experts may include recommendations for further improvements to a proposal that is already highly rated. These recommendations will aim for a more efficient implementation of the proposed work, for example, by modifying details of the methodology, or by removing superfluous work packages. The experts will indicate the likely impact in effort and equipment, and may indicate the impact on budget, of any such changes. The experts may also suggest a reduction in effort and/or budget without a change in content, if the reasons for such a reduction are well founded. In duly justified cases, the panel may recommend a merging of proposals, or funding up to a certain milestone with the possibility to grant complementary funding following a subsequent call for proposal. If applicable, the experts will make a recommendation for the funding of projects requesting a higher level of reimbursement for security-related research and technological development activities, where this is justified by the development of capabilities in domains with very limited market size and a risk of market failure  and for accelerated equipment development in response to new threats (30). The panel report is signed by at least three panel experts, including the panel rapporteur  (if an expert was so appointed), and the chairperson. 3.9. Feedback to applicants The Commission sends electronically a letter ( initial information letter ) to the coordinator of each evaluated proposal. The letter is accompanied by an ESR, except in the case of successful first stage applicants in a two-stage procedure, as described in Annex C. The letter and ESR may also be sent by paper. The aim is to give the applicants a prompt indication of how their proposals fared in the evaluation by experts. However, at this stage, the Commission cannot make a commitment as regards possible selection and funding. The Guide for Applicants will indicate the expected date for the dispatch of these letters (31). The Commission will not change the ESRs that form part of the panel report, except if necessary to improve readability or, exceptionally, to remove any factual errors or inappropriate comments that may have escaped earlier proof-reading. The scores will never be changed. The ESR reflects the consensus reached by the experts, including the final review by the panel. It contains comments and scores on each criterion and an overall score, as well as providing overall comments when appropriate. The comments recorded must give sufficient and clear reasons for the scores and, if appropriate, any recommendations for modifications to the proposal should the proposal be retained for negotiation. In exceptional cases, possibilities for clustering or combination with other proposals may be indicated. For those proposals rejected after failing an evaluation threshold, the comments contained in the ESR may only be complete for those criteria examined up to the point when the threshold was failed. Coordinators of proposals found to be ineligible will be informed of the grounds for such a decision. Coordinators of proposals rejected because of security considerations will be informed of the grounds for such a decision. 4. FINALISATION OF THE EVALUATION RESULTS At this stage, the Commission staff review the results of the evaluation by experts, and make their own assessment of the proposals, in particular a review of the Union or Euratom financial contribution, based on the advice from these experts. 4.1. Commission ranked list Proposals shall be ranked according to the evaluation results. Funding decisions shall be made on the basis of this ranking (32). The responsible department draws up the final list of proposals for possible funding from those that passed the evaluation thresholds, on the basis of the results of the evaluation by experts. Due account is taken of the scores received and of any advice from the experts. It will also take account of the available budget, the strategic objectives of the programme, the Union or Euratom policies, as well as the overall balance of proposals to be funded. The number of proposals in the list depends upon the available budget. Proposals are ranked in priority order, unless there is sufficient budget to fund all proposals having passed the necessary thresholds. As a general rule, the Commission follows the priority order of proposals suggested by the experts. In exceptional cases, duly justified and authorised at an appropriate level, a proposal may be placed in a different order than the one suggested by experts. The reasons for arriving at the order are set out. A suggested Union or Euratom financial contribution is determined for each of these proposals, based on the comments of the experts, and on the departments own analyses. Budget cuts are possible, but will not be made for the purpose of supporting additional projects that would not otherwise be funded. The responsible department then consults the other interested departments and directorates-general on the list of proposals it intends to select for funding, including the suggested Union or Euratom financial contribution for each proposal. A reserve list may be indicated (see below). The internal consultation also addresses any aspects that would need to be modified during negotiation, based on the advice of the experts. This might include special conditions regarding the merging of proposals, or conditional funding suggested by the experts (see section 3.8). Following this internal consultation, the final Commission ranked list and negotiation mandates are established. If the consultation reveals that very similar work is already funded elsewhere, or if a proposal would result in work that is manifestly contrary to established Union or Euratom policies, it is possible that a project that had originally been put forward for funding by the responsible department does not appear on the final Commission ranked list. 4.2. Commission reserve list The list of proposals to be retained for negotiation takes into account the budget available (as indicated in the call for proposals). A number of proposals may be kept in reserve to allow for eventualities such as the failure of negotiations on projects, the withdrawal of proposals, budget savings agreed during negotiation, or the availability of additional budget from other sources. The coordinators of any proposals held in reserve receive confirmation that negotiations with a view to preparing a grant agreement may be offered, but only if further funding becomes available. This confirmation may also indicate a date after which no further offers of negotiations are likely to be made. When the budget for the particular call has been used up, the coordinators of unfunded proposals remaining from the reserve  will be informed, and the proposals will be rejected (see below). 4.3. Commission rejection decisions The Commission formally decides to reject those proposals found to be ineligible (whether before, or during the course of the evaluation), failing any of the thresholds for evaluation criteria, and those which, because they fall below a certain ranking, cannot be funded because the available budget is insufficient. The Commission may reject all proposals below a certain rank, regardless of the availability of budget and the comments of experts, if it considers that the level of quality is insufficient to merit support. The Commission may also reject proposals on ethical grounds following an ethics review (see Annex A), or on security grounds following the procedure described in Annex B. After a rejection decision, coordinators of rejected proposals are informed in writing of the Commissions decision. The letter informing them also includes an explanation of the reasons for rejection. The Commission will not reject proposals that are the subject of an ongoing redress procedure (see section 5.3). 5. NEGOTIATION AND AWARD 5.1. Negotiation of proposals The coordinators of proposals that have not been rejected, and for which funding is available, are invited to begin negotiations. If this takes place before the Commission ranked list and negotiation mandates have been finalised, the invitation will make clear that negotiations may have to be terminated, or the negotiation mandate modified, if so required following the results of the consultation of other departments. The Commission may be assisted by experts during the negotiation, possibly including those involved during the evaluation stage. In addition to any points raised in the ESR, the applicants may receive requests for further administrative, legal, technical and financial information necessary for the preparation of a grant agreement (33). The Commission may request changes, possibly including modifications to the budget, in line with the negotiation mandate mentioned above (section 4.1). The Commission will justify all requested changes. Changes to the managerial and scientific aspects would cover, in particular, revisions to the proposed work as established in the negotiation mandate described in section 4.1. The legal aspects would cover, in particular, the verification of the existence and legal status of the participants, review of any special clauses in the grant agreement, or conditions required for the project, and other aspects relating to the development of the final grant agreement (including date of start of project, timing of reports and other legal requirements). The financial aspects would cover the establishment of the EC contribution, up to a set maximum, the amount of the pre-financing, the estimated breakdown of budget and Union or Euratom financial contribution per activity and per participant, and the assessment of the financial capacity of the coordinator and any other participants, if needed. Grants may not be awarded to potential participants who are, at the time of a grant award procedure, in one of the situations referred to in Articles 93 and 94 of the Financial Regulation (relating, for example, to bankruptcy, convictions, grave professional misconduct, social security obligations, other illegal activities, previous break of contract, conflicts of interest, misrepresentation). Any potential participant who has committed an irregularity in the implementation of any other action under a Union or Euratom Programme may be excluded from the selection procedure at any time, with due regard being given to the principle of proportionality. Any proposal that contravenes fundamental ethical principles or which does not fulfil the conditions set out in the work programme or in the call for proposals shall not be selected (34). In line with Article 54(5) of Regulation (EC) No 1083/2006, an expenditure co-financed by FP7 shall not receive assistance from the Structural Funds. Any arrangements for merging projects are also dealt with in this phase, and ethical issues (see Annex A) or security considerations (see Annex B) are clarified and addressed, if necessary. If it proves impossible to reach agreement with a coordinator, acting on behalf of the consortium, within a reasonable deadline that the Commission may impose on any matter covered during the negotiation stage, negotiations may be terminated and the proposal rejected by Commission decision. The Commission may terminate negotiations if the coordinator proposes to modify the project in terms of its objectives, S & T content, consortium composition or other aspects, to the extent that it becomes significantly different from the proposal that was evaluated, or in a manner that is not in line with the negotiation mandate. Negotiation of proposals from the reserve list may begin once it is clear that sufficient budget has become available to fund one or more of these projects. Subject to budget availability, negotiations should begin with the proposals at the top of the reserve list and should continue in the order of the final ranking. 5.2. Award of grant If negotiations are successful (that is, once the details of the grant agreement have been finalised with the applicants and all the necessary checks carried out), the Commission completes its internal financial and legal procedures, the procedure for consulting the programme committee provided for in the specific programme and adopts the respective selection decision. Once the selection decision has been adopted, a grant for funding is awarded, by means of a formal grant agreement between the Commission, and the coordinator and the other participants. 5.3. Assistance, enquiries and redress The Guide for Applicants will explain how applicants can seek assistance or information on any matter related to a call for proposals and subsequent procedures. Contact details will be provided for both National Contact Points, and a Commission help desk. A dedicated help desk will be provided for issues related to the EPSS. Further, the initial information letter  referred to under section 3.9 will indicate an address for any questions concerning the results of a particular evaluation. The letter will also provide an address to be used if the coordinator believes there have been shortcomings in the handling of his or her proposal, and that these shortcomings have jeopardised the outcome of the evaluation process. The letter will specify a deadline for the receipt of any such complaints, which will be 1 month from the date of dispatch of the Commissions letter. The coordinator should provide the name and identifier of the call, the number (if any), name and acronym of the proposal, and a full description of the alleged shortcomings. The method for submitting the complaint shall be described in the letter (e.g. via a dedicated website). An internal evaluation review committee ( redress committee ) will then be convened to examine those cases that have been submitted by coordinators, before the deadline mentioned above, using the method described in the initial information letter. Complaints that do not meet these conditions, or do not deal with the evaluation or eligibility checking of a specific proposal, will not be considered. The committee may meet in different configurations, according to the calls under consideration. The committees role is to ensure a coherent legal interpretation of such requests and equal treatment of applicants. It provides specialist opinions on the implementation of the evaluation process on the basis of all the available information related to the proposal and its evaluation. It works independently. The committee itself does not evaluate the proposal. If the committee considers that there has been a failing in the eligibility checking or evaluation process that is likely to have jeopardised the decision whether or not to fund the proposal, it may suggest a further evaluation of all or part of the proposal by independent experts. The committee will not call into question the judgement of appropriately qualified groups of experts. The committee is composed of Commission staff having the requisite expertise in legal and procedural matters, S & T content, and/or information systems, varying according to the cases it is asked to consider. It is chaired by an official from a department other than the one responsible for the call. The call-coordinator (or other designated person from the department responsible for the call) is a member of the committee. If the committee is required to consider eligibility issues, it may seek the advice of (or co-opt members from) the eligibility review committee mentioned in section 2.6. In the light of its review, the committee will recommend a course of action to the authorising officer responsible for the call. An initial reply will be sent to complainants no later than three weeks of the deadline for redress requests, mentioned above. This initial reply will indicate when a definitive reply will be provided. The redress procedure does not replace the channels applying to all Commission actions, viz: the Secretariat-General of the Commission for breach of the code of good administration (relations with the public); the European Ombudsman for maladministration ; the European Court of Justice for a decision affecting a person or legal entity. These channels are also available to applicants who wish to register a complaint after the deadline mentioned above. 5.4. Reporting on the outcome of calls for proposals The Commission will provide statistical information on the outcome of calls for proposal to the programme committee in accordance with Annex V of the specific programmes Cooperation  and Capacities , and with Annex II of the specific programme People . ANNEX A ETHICS REVIEW PROCEDURES INTRODUCTION In order to implement Article 6 of the EC FP7, Article 5 of the Euratom FP7, Article 15 of the EC Rules for Participation, and Article 14 of the equivalent Euratom Rules for Participation, the evaluation procedure described in these rules includes an initial identification of ethical issues raised by the proposals followed by an ethics screening of all proposals that raise ethical issues. An ethics review of proposals may take place after the ethics screening and before any selection decision by the Commission in accordance to the set rules. The ethics review is mandatory for proposals that involve intervention on humans (35), research involving human embryonic stems cells and human embryos and non-human primates. The ethics screening and the ethics review (to be referred to jointly as Ethics Review Procedure in this Annex) are carried out by independent experts with the appropriate skills in ethics. The objective of the Ethics Review Procedure is to make sure that the European Union and Euratom do not support research which would be contrary to fundamental ethical principles set out in the relevant EU and Euratom rules and to examine whether the research complies with the rules relating to research ethics set out in the Decisions on FP7 and the specific programmes. The opinions of the European Group on Ethics in Science and New technologies are and will be taken into account. Proposals Where appropriate and/or required by the call, a proposal shall include an Ethics Annex which:  identifies and discusses the potential ethical issues that the proposed research raises including, when appropriate, its objectives,  describes and justifies the design and methodology of the research project from an ethical viewpoint,  discusses the potential implications of the results of the proposed research from an ethical viewpoint,  describes how the proposal meets the national legal and ethical requirements of the country where the research is planned to be performed,  indicates the time-frame for applying for the opinion of an appropriate ethics Committee and, when necessary, the approval by a competent authority at national level (such as the data protection authority, the clinical trials authority etc.). To this end, applicants should complete the Ethical Issues Table  included in the Guide for Applicants. GENERAL PROCEDURAL MODALITIES For proposals involving the use of human embryonic stem cells (hESC), the Commission follows specific procedural modalities described later in this Annex. Evaluation The experts evaluating the research content of the proposals indicate if any ethical issues are raised by a proposal with reference to the Ethical Issues Table  completed by the applicant. The experts identify those proposals which may require further assessment due to the importance of the ethical issues raised and/or the degree of adequacy of the way the ethical issues are addressed in the proposal. If any ethical issue is raised by the proposal and/or identified during the evaluation, an Ethical Issues Report (EIR) should be produced by the experts at this stage alongside the Evaluation Summary Report (ESR). The ESR should include any comments of the experts concerning ethical issues raised by the proposal. At this stage only the ESR is sent to the applicant. Where appropriate, the expert evaluation panels examining the proposal may include independent experts specialised in ethical issues. Ethics review Following the evaluation of the research content, the Commission undertakes an ethics review of proposals that are in line for funding and raise ethical issues. The ethics review process includes two phases. Phase 1: Ethics screening All proposals that are in line for funding, and which raise ethical issues, undergo an ethics screening, taking into account any EIR (see above). The Commission services can also request an ethics screening of proposals that were not flagged by the evaluation experts. The screening process is undertaken by independent experts with the appropriate skills in the ethics of research. The ethics screening aims at: (a) identifying proposals that fall under EU and Euratom law (data protection, clinical trials, animal welfare etc.) and require, an approval and/or a positive opinion at the national level (36); and (b) identifying proposals that in addition to national approvals, require an Ethics Review by the Commission due to the nature of ethical issues raised (primarily: intervention on humans, use of non-human primates in research, research on human embryos and human embryonic stem cells). For each proposal screened, the experts prepare and sign an Ethics Screening Report which includes a requirements section. These requirements form the basis for specific obligations to be included in a subsequent grant agreement. For proposals under category (a) above, the Ethics Screening Report is sent to the applicants without disclosing the identity of the experts. In its decision to fund a proposal the Commission takes into account the results of the ethics screening. This may entail changes in Annex I to the grant agreement following negotiation, or in certain cases termination of negotiations. Proposals in category (b) are sent to the Ethics Review Sector of DG Research and Innovation for Ethics Review (see phase 2 below). The Commission may decide to submit proposals in category (a) that raise new or challenging ethical questions, to an Ethics Review. The experts involved in the screening process are bound by the Commission requirements concerning conflict of interest and confidentiality as defined in Annex F. Phase 2: Ethics review Following the ethics screening process and taking into account the Ethics Screening Report (see above), the Commission may decide to submit proposals that fall under category (b) and proposals under category (a) that raise challenging ethical issues, to an ethics review panel. In addition to the three mandatory categories mentioned above (human embryos, human embryonic stem cells, non- human primates and intervention on humans), particular attention is paid to research involving children, research undertaken in developing countries, and security-related research. Composition of the Ethics Review panel Similarly to the Ethics Screening panels, the Ethics Review panels are composed of experts specialised in ethical issues, coming from a variety of disciplines such as law, sociology, psychology, philosophy, medicine, molecular biology, chemistry, physics, engineering, veterinary sciences, etc. The composition of each panel depends on the nature of the proposals under review and every effort is made to achieve a geographical and gender balance. Representatives of civil society may be invited. The experts are bound by the legal requirements concerning conflict of interest and confidentiality as defined in Annex F. Ethics Review Report The experts individually read the proposals, and then meet as a panel to discuss and produce the Ethics Review Report. They shall endeavour to arrive at a consensus. In case no consensus can be reached, the report reflects the opinion of the majority of the members of the panel. The Ethics Review Report includes a list of ethical issues, an account of the way the issues are addressed by the applicants, and the requirements and recommendations made by the panel. The Ethics Review Report may indicate the need to organise an ethics audit at a later stage of the implementation of the project. The report is signed by the members of the panel. The applicants are informed of the outcome of the ethics review through the Ethics Review Report. The Report is sent to the applicants without disclosing the identity of the experts. National approvals of competent authorities and opinions of ethics committees The Commission ascertains that the applicants have received appropriate approval of the national competent authority and/or favourable opinions of the relevant ethics committee before the entry into force of the grant agreement or before the start of the corresponding research. Negotiation During the negotiation of the grant agreement, account is taken of the results of the ethics review. This may entail changes in Annex I to the grant agreement following negotiations, or in certain cases termination of negotiations. Insertion of the relevant special clause(s) in the grant agreement may here be envisaged. Where the approval of the national competent authority and/or a favourable opinion of the relevant ethics committee is/are not obtained before the entry into force of the grant agreement, the grant agreement includes a special clause(s) requiring that the relevant authorisation or opinion be obtained before the start of the corresponding research. Ethics follow-up and audit Proposals that undergo an Ethics Screening and/or an Ethics Review can be flagged by the experts as requiring an Ethics follow-up/audit (EFA). An EFA is conducted by experts specialised in ethical issues, not earlier than on the date of the first reporting period for the proposal. The objective of the EFA procedure is to assist the beneficiaries to deal with the ethical issues that are raised by their work and if necessary take preventative and/or corrective measures. In exceptional cases, the EFA process may result in a recommendation to the Commission to terminate a grant agreement. The organisation and implementation of the EFA procedure are the responsibility of the Ethics Review Sector of DG Research and Innovation mentioned above. Ethics Review Help Desk All FP7 funded projects can request specific assistance on ethical issues from the Ethics Review Help Desk, accessible through the Commissions FP7 website(s). Implementation The organisation and coordination of the Ethics Review process, Ethics Follow-up and Audit are the responsibility of the Ethics Review Sector of DG Research and Innovation. This sector will also assess the impact of the Ethics Review and Audit procedures on the FP7 grant beneficiaries, competent national authorities and relevant ethics committees. The objective of this procedure is to improve the Ethics Review process, assess the impact of the FP7 ethics framework on the research community and contribute to the embedding of ethics in EU research. SPECIFIC PROCEDURAL MODALITIES FOR RESEARCH ACTIVITIES INVOLVING HUMAN EMBRYONIC STEM CELLS (37) When evaluating, and selecting proposals involving the use of human embryonic stem cells (hESC) and negotiating the related grant agreements, the Commission uses the following procedure: Evaluation The general procedural modalities apply. In addition, the experts assess whether:  the project serves important research aims to advance scientific knowledge in basic research in Europe or to increase medical knowledge for the development of diagnostic, preventive or therapeutic methods to be applied to humans,  the use of hESC is necessary in order to achieve the scientific objectives set forth in the proposal. In particular, applicants must document that appropriate validated alternatives (in particular, stem cells from other sources or origins) are not suitable and/or available to achieve the expected goals of the proposal. This latter provision does not apply to research comparing hESC with other human stem cells. Ethics review procedure The general procedural modalities apply. In addition, the panel assesses specifically that:  the proposal does not include research activities which plan to destroy human embryos, including for the procurement of stem cells (38); this means that only research activities involving hESC in culture can receive Union funds,  the applicants have taken into account the legislation, regulations, ethical rules and/or codes of conduct in place in the country(ies) where the research using hESC is to take place,  the donor(s) express, written and informed consent was provided freely, in accordance with national legislation prior to the procurement of the cells,  the human embryos used for the procurement of stem cells result from medically-assisted in vitro fertilisation designed to induce pregnancy, and were no longer to be used for that purpose. The measures to protect personal data and privacy of donor(s), including genetic data, are in place during the procurement and for any use thereafter. Researchers must accordingly present all data in such a way as to ensure donor anonymity,  the conditions of donation are adequate, and namely that no pressure was put on the donor(s) at any stage, that no financial inducement was offered to donation for research at any stage and that the infertility treatment and research activities were kept appropriately separate. National approvals of competent authorities and opinions of ethics committee The Commission ascertains that the applicants have received appropriate approval of the national competent authority and/or favourable opinions of the relevant ethics committee before the entry into force of the grant agreement or before the start of the relevant part of the research. Negotiation During the negotiation of the grant agreement, account is taken of the results of the ethics review. This may entail changes in Annex I to the grant agreement following negotiations, or in certain cases termination of negotiations. Insertion of the relevant special clause(s) in the grant agreement may here be envisaged. Where the approval of the national competent authority and/or a favourable opinion of the relevant ethics committee is/are not obtained before the entry into force of the grant agreement, the grant agreement includes a special clause(s) requiring that the relevant authorisation or opinion be obtained before the start of the corresponding research. Selection In accordance with Article 7(3b) of Council Decision 2006/971/EC (39), Article 7(3) of Council Decision 2006/973/EC (40) and Article 7(3) of Council Decision 2006/974/EC (41) the regulatory procedure laid down in Articles 5 and 7 of Council Decision 1999/468/EC shall apply for the approval of the funding of indirect actions involving the use of hESC. ANNEX B HANDLING SECURITY-SENSITIVE RTD ACTIONS A. Introduction Special procedures will apply to security-related research, due to the sensitive nature of the subjects addressed, and the particular capability gaps that need to be addressed to protect Europes citizens. Research actions will be classified (42) if they are considered as sensitive. These procedures are described below. They will apply to all RTD actions under the Security  Theme in the specific programme Cooperation . They apply to other themes if so specified in the relevant call or as appropriate when security-sensitive subjects are addressed. B. Identification of potential classified RTD actions A security-sensitive RTD action is an action that may need to handle classified information. A security considerations  flag will be associated with a proposal:  when the applicant declares a proposal as sensitive,  if the expert evaluators, the Commission, or members of the relevant Programme Committee  (except for the Security Theme: see also section C, below) detect or suspect any of the following conditions:  classified information is, or may be, used as background information,  some foreground is planned to be classified. Whenever a security considerations  flag is associated with a proposal, the circumstances of the planned work will be further scrutinised according to the procedure described in section C below. In general proposals under the Security  Theme, (and in other cases if so requested in the relevant Guide for Applicants), must identify  if needed  the background required for carrying the RTD action and the classified foreground that will be produced by the action. In the case of a proposal involving classified information (background and/or foreground), a Security Aspect Letter  (SAL) (43) and its annexed Security Classification Guide  (SCG) (44) must be part of the proposal. The SCG will cover:  the level of classification of background and foreground information,  which participant will have access to what information. In addition, the following documents will be requested:  a copy of the Facility Security Clearances  (FSC) (or the FSC requests). The validity of the FSC will be checked by the Commission Security Directorate through the appropriate formal channel with the National Security Authorities  (NSAs) involved,  formal written authorisation by the relevant security authorities to use the classified background information. The SAL and the SCG, accompanied by supporting documents, will also be examined in the scrutiny procedure described below. C. Scrutiny of potential classified RTD actions After the evaluation of the research content of proposals, they shall be ranked according to the evaluation results. A main list  containing proposals to be negotiated, namely that have not been rejected, and for which funding is available, plus a reserve-list  are established by the Commission. Any RTD action on the main list and on the reserve list, which has the flag security considerations , will undergo a scrutiny procedure. This will be performed by an ad-hoc sub-committee of the Security Theme Programme Committee: the Security Scrutiny Committee . This Security Scrutiny Committee  is composed of Member State representatives nominated in close liaison with the competent national security authorities, supported if appropriate by representatives of the relevant Programme Committee(s), in a configuration representing the countries of the applicants. This Committee is chaired by a representative of the Commission. It should be noted that, due to the intrinsic sensitivity of the Security  theme, all the short listed proposals in that Theme will be scrutinised. This Committee will verify if all security aspects are properly taken into account by the applicants. Proposals will be scrutinised by Committee members from the same countries as the applicants. This process should lead to a common position between the concerned national representatives resulting in one of the following recommendations:  classification is not required: negotiation of the RTD action can be started (though some recommendations for negotiations may be issued, if relevant),  classification is required: specific recommendations for the negotiation are given and the negotiation will be subject to certain conditions to be met in the Grant Agreement. The RTD action will become a Classified RTD Action (45) and will be EU-classified at the level of the highest classification of the information used/produced by the RTD action as indicated in the SAL and its annexed SCG,  the proposal is too sensitive to be financed because the applicants do not have the appropriate experience, skills or permissions to handle properly the classified information. In that case, the proposal may be rejected. If so, the Commission will explain the reasons of rejection, except when these reasons are themselves classified. Based on this common position, the Commission will determine the level of classification. As a result, the Commission, together with all the relevant NSAs, will then verify, during negotiation and implementation of the Grant Agreement, that all the necessary procedures and actions are put in place in order to guarantee that classified information is dealt with in the appropriate way. D. Export and transfer licences In addition, a proposal may also be considered as sensitive, independently of any security classification, if it plans to exchange material subject to transfer or export licensing. In that context, applicants must comply with national laws and EU regulation (46). If export licences (or intra EU licences) are required for carrying the planned work, applicants must clarify the requirement to have such export or transfer licences and must provide a copy of export or transfer licences (or of the requests). E. International cooperation Security concerns can not be invoked as a reason for the rejection of proposals for non-classified RTD actions that entail the participation of entities from a country that is neither an EU Member State nor a country associated to FP7. The only exceptions to this will occur if:  the topic was described in the work programme as not open to international cooperation: in that case any proposal containing international cooperation will be declared as ineligible,  the security considerations  flag has been raised, in which case the proposal will be scrutinised according to the procedure described above. ANNEX C TWO-STAGE PROPOSAL SUBMISSION AND EVALUATION PROCEDURES The call for proposals will specify when a two stage procedure applies. For this, applicants must submit first a reduced or outline proposal, the part B  of which will be no longer than 20 pages. The font size shall be at least 11. A lower page limit, and/or a larger font size, may be stipulated for certain calls. This first-stage proposal is evaluated against the criteria for this stage set out in the call. In certain cases, to be specified in the call, first stage proposals will be evaluated on a continuous basis (see Annex D). In these cases, all successful proposals submitted during a certain period will be invited to submit their second stage proposal by a deadline or intermediate closure date, as specified in the call. For first-stage proposals, the evaluation process is based on the process for full proposals as detailed in section 3. Reduced or outline proposals are evaluated by a minimum of three experts. Consensus discussions may be convened, where necessary. For first-stage proposals, the consensus report may consist of a collation of the individual evaluation reports signed by each of the experts. In which case, the consensus scores for a proposal may be based on either the average scores awarded for each criterion or on the majority judgement as to whether or not each applicable threshold has been achieved. If this option is used, it will be announced in the call for proposals, along with the scoring procedure. Coordinators of those proposals that have passed all thresholds are invited to submit a full proposal within a given period. The Evaluation Summary Report (ESR) from the first stage evaluation is not sent to these successful coordinators at stage one, unless the relevant work programme states otherwise. The Commission adopts a rejection decision on the outline proposals which have not passed all thresholds. After this decision, coordinators of rejected outline proposals are informed in writing of the Commissions decision and receive the ESR. Full proposals for the second stage are submitted and evaluated according to the same procedures as for single stage proposals, as described in section 3. Applicable criteria, thresholds and weightings for this second stage are those set out in the call. With a view to upholding the principle of equal treatment, proposals submitted to the second stage may be excluded if their scope deviates substantially from the corresponding first-stage proposal. ANNEX D CONTINUOUS SUBMISSION SCHEMES Some calls for proposals may be continuously open (usually for the duration of a specific programme) to allow proposal submission at any time but may specify intermediate closure dates for receipt of proposals to be considered in any particular evaluation session. In this case, all proposals received before any intermediate closure dates are evaluated in an evaluation session that is normally organised within a month after this date. Intermediate and final closure dates are specified in the relevant calls. Continuously open calls may also follow a two-stage proposal submission and evaluation process. In this case, short first stage (outline) proposals may be evaluated individually as they are received and a closure date for the submission of a full proposal for the second-stage evaluation is provided for in the call. Calls may also provide that proposals are evaluated individually when they arrive before any intermediate or final closure date. They are then all reviewed and ranked after this date and evaluation results are made available immediately. For continuously open calls, for all proposals arriving at least three weeks before each intermediate closure date, the Commission may carry out pre-proposal checks (see section 2.2) as the proposals are received. Where a proposal is found not to meet the call requirements or where a doubt exists over whether the proposal fulfils these requirements, the proposal coordinator is contacted by the Commission in order to request further information to verify any requirements which cannot be judged or to indicate that the proposal as submitted may not meet the call requirements. In such instances, the proposal coordinator may withdraw the proposal or may provide additional information, before the intermediate call closure, to allow the checks to be completed. If such additional information is not received or the proposal is not withdrawn before the intermediate call closure, the proposal is evaluated as it stands. A written record of all such contacts is attached to the proposal file. ANNEX E PROCEDURES FOR PROPOSAL SUBMISSION ON PAPER In exceptional cases, if a proposal coordinator has absolutely no means of accessing the EPSS, and if it is impossible to arrange for another member of the consortium to do so, the proposal coordinator may request permission from the Commission to submit on paper. Contact details will be given in the Guide for Applicants. Such a request, which must clearly explain the circumstances of the case, must be received by the Commission no later than 1 month before the call deadline. The Commission will reply to such a request within five working days of receipt. If derogation is granted, the Commission will send proposal forms for paper submission to the coordinator concerned. If the characteristics of a certain call mean that web-based submissions would be generally inappropriate, the Commission may decide at the outset to accept paper submissions. In such cases the possibility will be stated in the call for proposals, and proposal forms for paper submission will be made generally available. When paper submission is allowed, either by special or general derogation as described above, delivery of packages containing proposals on paper may be carried out using normal post, private courier service or by hand. Versions of proposals for indirect RTD actions submitted on a removable electronic storage medium (e.g. CD-ROM, diskette), by e-mail or by fax will be excluded. Proposals submitted on paper must be submitted in a single package. If applicants wish to submit changes to a proposal or additional information, they must clearly indicate which parts of the proposal have changed and the changes/extra parts must be submitted and received before the call closure. Additional or amended proposal contents received after the call closure (or intermediate closure date for continuously open calls) will not be treated or evaluated. The Commission takes no responsibility for delays caused by the postal system or courier services in the transmission of the material to prepare the paper proposal. Packages containing proposals may be opened, on arrival, by the Commission (47) for the purposes of registering the administrative details in databases and to permit the return of an acknowledgement of receipt. ANNEX F APPOINTMENT LETTER FOR INDEPENDENT EXPERTS (48) [Town], [date] [name of the expert] [function] [mailing address] [registration number of the letter] Subject: [Call identifier(s)] [name of programme and theme] Dear [Title] [Name] [OPTION for Evaluator] [Thank you for agreeing to assist the European Commission (the Commission ) as an independent expert, acting as evaluator, in the evaluation of research proposals in relation to the above call for proposals.] [OPTION for Observer] [Thank you for agreeing to assist the European Commission (the Commission ) as an independent expert, acting as observer, during an evaluation session of research proposals in relation to the above call for proposals.] The description of your work as [evaluator] [observer] is specified in Annex I of this appointment letter. Upon your signature this appointment letter will constitute an agreement between you and the [European Union] [European Atomic Energy Community (Euratom)], represented by the Commission, to contribute to [the evaluation of proposals submitted to the Commission] [the evaluation session]. The terms and conditions set out in the annexes to this appointment letter form an integral part of this appointment letter. SPECIFIC CONDITIONS Duration of the agreement This agreement enters into force on the date of the last signature of this letter. One original copy of the signed letter, including the duly completed and signed Financial Identification form and Legal entities form for individuals (Annex IV) should reach the Commission before [fixed date] [starting date of work]. The agreement shall be completed on [fixed date] [the date of acceptance of the report (s)/deliverable(s)]. Arrangements for the Evaluation session(s) [SCENARIO 0: Multiple evaluation sessions (remote and/or central)  may be combined with scenarios below] [The maximum number of times you may be requested to participate in meetings under this agreement, involving separate trips to central evaluation premises, is [NUMBER].] [The maximum number of days performed at the central evaluation premises is [NUMBER] days.] [The maximum number of days you may be requested to perform remote work (at home or place of work) is [NUMBER] days.] [The indicative schedule attached in Annex VII stipulates:  the periods of the remote evaluation, which shall be carried out at home or place of work;  the dates by which deliverable(s) or report(s) should be submitted to the Commission;  the dates and address of the central evaluation]. [The point of origin for travel under this agreement is [the place of residence as indicated above in the mailing address] or [insert other address (to be agreed prior to the signature of the appointment letter with the Commission)]. [SCENARIO 1: Central evaluation] The maximum number of days assisting the Commission will not exceed [NUMBER] days. [This includes [NUMBER] days for preparation at home or workplace.] You are invited to attend the evaluation session at [insert address] starting on [insert date of start of evaluation] and finishing on [insert likely date of ending of the evaluation] at the latest. The point of origin for travel under this agreement is [the place of residence as indicated above in the mailing address] [insert other address (to be agreed prior to the signature of the appointment letter with the Commission)]. [SCENARIO 2: Remote evaluation] [The maximum number of days assisting the Commission will not exceed [NUMBER] days]. [The number of days to be taken into account is defined in Annex VI.] [This includes [NUMBER] days for attending an initial briefing session taking place at [insert address] on [insert date].] You are requested to submit the individual evaluation reports by [insert date] at the latest and participate in any subsequent consensus process on the proposals you evaluated. [SCENARIO 3: Remote + Central evaluation (evaluators)] The maximum number of days assisting the Commission will not exceed [NUMBER] days]. This includes  [NUMBER] days for attending an initial briefing session taking place at [insert address] on [insert date],  [NUMBER] days for the evaluation of proposals at home or place of work. You are requested to submit the individual evaluation reports by [insert date] at the latest. Furthermore you are invited to attend an evaluation session at [insert address] starting on [insert date of start of evaluation] and finishing on [insert likely date of ending of the evaluation] at the latest. The point of origin for travel under this agreement is [the place of residence as indicated above in the mailing address] [insert other address (to be agreed prior to the signature of the appointment letter with the Commission)]. [SCENARIO 4: Remote + Central evaluation (observers)] The maximum number of days assisting the Commission will not exceed [NUMBER] days. This includes  [NUMBER] days for examining the background information and preparation,  [NUMBER] days for attending briefing meetings and direct observation of the process of evaluation of proposals,  [NUMBER] days for finalising your report after the evaluation session. You are requested to submit your report by [insert date] at the latest. The point of origin for travel under this agreement is [the place of residence as indicated above in the mailing address] [insert other address (to be agreed prior to the signature of the appointment letter with the Commission)]. Applicable law and competent court This appointment letter shall be governed by the terms of this appointment letter, the [European Community and European Union] [Euratom] acts related to FP7, the Financial Regulation applicable to the general budget and its implementing rules and other [European Community and European Union] [Euratom and European Union] law and, on a subsidiary basis, by the law of [country of the seat of the authorising officer responsible under the internal rules on the execution of the general budget of the European Union]. Furthermore, the expert is aware and agrees that the Commission may take a decision to impose pecuniary obligations, which shall be enforceable in accordance with Article 299 of the Treaty on the Functioning of the European Union, and Articles 164 and 192 of the Treaty establishing the European Atomic Energy Community. Notwithstanding the Commissions right to directly adopt the recovery decisions referred to in the previous paragraph, the General Court or on appeal the Court of Justice of the European Union, shall have sole jurisdiction to hear any dispute between the [the European Union] [Euratom] and any expert concerning the interpretation, application or validity of this appointment letter and the validity of the decision mentioned in the second paragraph. The address and contact details for any correspondence regarding this appointment are (49): [name] European Commission [office] [Street name  Postal Code/Cedex, Country] [E-mail or functional mailbox] [Telephone or helpdesk] For any communication or request relating to your personal data, please contact the Controller responsible for these questions: [Head of Unit [XXX]] [and] [the Director General of DG [YYY]] through the person mentioned above. [The address and contact details for obtaining reimbursement regarding this appointment are: [name] European Commission [office] [Street name  Postal Code/Cedex, Country] [E-mail or functional mailbox] [Telephone or helpdesk]] Done in two originals [Brussels] [Luxembourg], [date]. For the Commission [Signature (50)] [For the independent expert acting as evaluator]  I undertake to abide by the Code of Conduct for independent experts acting as evaluators covered in Annex II ( Code of conduct ),  I undertake to inform the Commission immediately if I discover any disqualifying or potential conflict of interest with any proposal that I am asked to evaluate or which is the subject of discussion in any evaluation meeting in which I participate ( Declaration of no conflict of interest ). Ã¯   In particular, I declare that I have not submitted, nor am I, to my knowledge involved in any proposal currently under evaluation or submitted for evaluation, under the ¦ Call for Proposals (indicated in the subject of this appointment letter) Ã¯   In particular, I declare that my participation in the evaluation of the following proposal(s) could create a conflict of interest (please indicate whether this would be a disqualifying  or potential  conflict of interest; see Annex I for explanation): Short title Title Area disqualifying (D) or potential (P) ¦ ¦ ¦  I undertake not to reveal any detail of the evaluation process and its outcomes or of any proposal submitted for evaluation without the express written approval of the Commission. In case of evaluations carried out outside Commission controlled premises, I understand that I will be held personally responsible for maintaining the confidentiality of any documents or electronic files sent and for returning, erasing or destroying all confidential documents or files upon completing the evaluation, unless otherwise instructed ( Declaration of confidentiality ). For acceptance: [Place], [date]. [Signature (51)] [For the independent expert acting as observer]  I undertake to abide by the Code of Conduct for independent experts acting as observers covered in Annex II ( Code of conduct ),  I undertake to inform the Commission immediately if I discover any disqualifying or potential conflict of interest with any proposal when examining the evaluation process that I am asked to observe or which is the subject of discussion in any evaluation meeting at which I am present ( Declaration of no conflict of interest ). Ã¯   In particular, I declare that I have not submitted, nor am I, to my knowledge involved in any proposal currently under evaluation or submitted for evaluation, under the ¦ Call for Proposals (indicated in the subject of this appointment letter) Ã¯   In particular, I declare that my participation in the observation of the process of the evaluation of the following proposal(s) process could create a conflict of interest (please indicate whether this would be a disqualifying  or potential  conflict of interest; see Annex I for explanation): Short title Title Area disqualifying (D) or potential (P) ¦ ¦ ¦  I undertake not to reveal any detail of the evaluation process and its outcomes or of any proposal submitted for evaluation without the express written approval of the Commission. In case of evaluations carried out outside Commission controlled premises, I understand that I will be held personally responsible for maintaining the confidentiality of any documents or electronic files sent and for returning, erasing or destroying all confidential documents or files upon completing the evaluation, unless otherwise instructed ( Declaration of confidentiality ). For acceptance: [Place], [date]. [Signature (52)] ANNEXES Annex I  General conditions (included Conflict of interest issues) for independent experts Annex II  Specific conditions  Code of conduct for [independent experts acting as evaluators] [independent experts acting as observers] Annex III  Provisions for reimbursement expenses (53) (not included here) Annex IV  Financial Identification form and Legal entities form for individuals (not included here) Annex V (V-I and V-II)  Reimbursement of expenses forms (not included here) Annex VI  Payment provisions for evaluators working remotely (optional) ANNEX I General conditions applicable to the appointment of independent experts Scope These general conditions apply to appointment letters for experts assisting the Commissions services for tasks in connection with the Seventh Framework Programme [of the European Community for research, technological development and demonstration activities (2007 to 2013) (54) ( EC FP7 )] [of the European Atomic Energy Community (Euratom) for nuclear research and training activities (2007 to 2011) (55) ( Euratom FP7 )]. Circumstances in which a conflict of interest may exist A disqualifying conflict of interest exists if an expert:  was involved in the preparation of the proposal;  stands to benefit directly should the proposal be accepted;  has a close family relationship with any person representing an applicant organisation in the proposal;  is a director, trustee or partner of an applicant organisation;  is employed by one of the applicant organisations in a proposal (56);  is a member of one of the 15 Advisory Groups set up by the Commission to provide advice on the preparation of the annual work programmes of the specific programmes of EC FP7 or Euratom FP7;  is in any other situation that compromises his or her ability to evaluate the proposal impartially. A potential conflict of interest may exist, even in cases not covered by the clear disqualifying conflicts indicated above, if an expert:  was employed by one of the applicant organisations in a proposal within the previous three years;  is involved in a contract or research collaboration with an applicant organisation, or had been so in the previous three years;  is in any other situation that could cast doubt on his or her ability to evaluate the proposal impartially, or that could reasonably appear to do so in the eyes of an external third party. Description of the work Work of the independent expert acting as evaluator Evaluation work includes formulating recommendations on the proposals submitted to the Commission. The evaluator shall apply to the best of his/her abilities, his/her professional skills, knowledge and ethics, in accordance with the guidelines and time schedules provided by the Commission. The evaluator shall provide the Commission with any information it may request for the management of the evaluation. Evaluation work requires the evaluator to complete reports, provide comments on proposals, and submit these to the Commission using the forms provided by the Commission, as appropriate. In addition, the evaluator may be asked to act as a rapporteur , chairperson, or vice-chairperson for consensus discussions or meetings of panels of experts. Work of the independent expert acting as observer The role of the independent expert acting as observer is to give independent advice to the Commission on the conduct and fairness of all phases of the evaluation sessions, ways in which the experts acting as evaluators apply the evaluation criteria, and on ways in which the procedures could be improved. The observer shall apply to the best of his/her abilities, his/her professional skills, knowledge and ethics, in accordance with the guidelines and time schedules provided by the Commission. The observer shall examine the management and execution of evaluation sessions. As such, the observer verifies that the procedures set out or referred to in the Rules on submission of proposals, and the related evaluation, selection and award procedures (57) are adhered to, and report to the Commission on ways in which the evaluation process could be improved. The observer is encouraged to liaise with the Commission officials involved in the evaluation sessions and to make observations on any possible improvements that could be put into practice immediately. However, in the framework of his/her work, the observer shall not express views on the proposals under evaluation or the experts opinions on the proposals. To this end, the observer is also invited to be present from the beginning of the evaluation process, especially when the experts acting as evaluators are briefed by the Commission. When part of an evaluation takes place away from the Commissions premises ( remote evaluation ), he/she may assess that stage after the event on the basis of discussion with the experts acting as evaluators once they have gathered in the premises dedicated for evaluation. The observer shall report his/her findings to the Commission according to a model provided by the Commission. Implementation of the work Carrying out the work is subject to the experts availability and subject to the maxima indicated in the appointment letter. The maxima and other specific conditions indicated in the appointment letter may be modified through written amendments. For further information relating to the work, the documents in connection to the Seventh Framework Programmes such as Guide for Applicants or the Rules on Proposal Submission, Evaluation, Selection and Award Procedures are available at the following website address: [insert web address: http:/cordis.europa.eu/fp7/ ¦]. Inability to perform obligations and termination If for some reason the experts are not able to fulfil their obligations for a given work, the Commission should be informed immediately. The expert may not delegate another person to carry out the work or be replaced by any other person without the prior written agreement of the Commission. In case of non-performance or poor performance of the work and/or breach of any substantial obligations, including obligations relating to Code of Conduct and to the Declaration of no conflict of interest, and the Declaration of confidentiality, the Commission may at any time instruct the expert to cease evaluation work immediately, without formal notice. Furthermore, the termination of appointment shall become effective on the date of receipt by the expert concerned, of formal notification sent by the Commission by registered mail. Start of work The Commission will not make available to the experts any proposals or any other confidential material until it has received the signed original of the appointment letter (58), including the Declaration of no conflict of interest and the Declaration of confidentiality. Payments The experts are entitled to a payment of EUR 450 in the form of a lump sum for each full working day spent assisting the Commissions services. The total payment will be calculated to the nearest half day. The payment is made in euro. The overall amount shall not exceed the maximum possible contribution for this appointment. The Commission reserves the right to refuse to provide a financial contribution in case of non-performance or poor performance of the work and/or breach of any substantial obligations, including the obligation of confidentiality and any obligation described in Code of Conduct, and in the Declaration of no conflict of interest. The Commission reserves the right to refuse to make a contribution for any report or other deliverable required by the appointment letter that is submitted beyond the date specified above under the Specific conditions. The Commission reserves the right to recover any payment made and to exclude from further work any expert who has breached the obligations arising from the Code of Conduct and from the Declaration of no conflict of interest, and the Declaration of confidentiality. To obtain the reimbursement of the expenses and/or the payment for working day(s), the experts will be required to send to the Commission at the address specified in the appointment letter, the duly completed and signed forms (Annex V) together with all required supporting documents, within 30 days from the last day of meeting or of remote evaluation for each evaluation session, whichever is the latest. The Commission shall disburse the corresponding payments within 45 days of their receipt, unless the time limit has been suspended. Should a required form and/or supporting document related to a claim for reimbursement/payment be incomplete or should some clarification or additional information be required, the Commission reserves the right to suspend the time limit of 45 days for payment until such document(s) is (are) received. The suspension will be lifted from the date when the documents or the information requested are received by the Commission. The Commission shall inform the experts in writing of any suspension of payment and the conditions to be met for lifting the suspension. Suspension shall take effect on the date when notice is sent by the Commission. Should a claim for reimbursement/payment not have been supplied after the time limit of 30 days, the Commission reserves the right to refuse to make a reimbursement/payment. When the Commission decides not to proceed with a reimbursement/payment, the experts shall be duly informed subject to 30 days written notice of non-receipt of a claim for reimbursement/payment. Arrangements as regards payment and reimbursement are between the experts and the Commission, even if the experts are employed by an organisation. It will be for the expert and his/her employer to come to any particular agreement concerning the final destination of any payments and reimbursement; the Commission will not intervene in this agreement. The expert must commit to respect applicable national legislation with regard to any payment or reimbursement received from the Commission and with regard in particular to taxation, social security matters and working rights. Upon request by any competent national authorities, the Commission may inform them about any payment made for the performance of the work. Reimbursement of travel and subsistence expenses In any assignment involving travel, only travel and subsistence expenses (59) will be reimbursed. Travel expenses are reimbursed on the basis of actual expenditure and subsistence expenses are based on a flat rate per diem (60). Except in the case of force majeure  (61), the reimbursement of travel and subsistence expenses will be strictly limited to one return travel per meeting from the point of origin and for the dates agreed in the appointment letter. Processing of personal data  All personal data contained in the appointment letter shall be processed in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (62). Such data shall be processed by the Controller(s) (mentioned in the appointment letter) solely in connection with the implementation and follow-up of the appointment letter, without prejudice to a possible transmission to the bodies in charge of a monitoring or inspection task in accordance with [European Community and European Union] [Euratom and European Union] legislation and this appointment letter.  Experts may, on written request, gain access to their personal data and correct any information that is inaccurate or incomplete. They should address any questions regarding the processing of their personal data to the Controller, via the contact person indicated in the appointment letter. Experts may lodge a complaint against the processing of their personal data with the European Data Protection Supervisor at any time. Other conditions Any results obtained by the independent expert in performance of the work shall be the property of the [the European Union] [Euratom], except where industrial or intellectual property rights already exist. The Commission shall not under any circumstances or for any reason whatsoever be liable for damage sustained by the experts during the performance of the work. Except in the case of force majeure , the experts may be required to indemnify the Commission for any damage it may sustain in the performance, poor or otherwise, of the work. The provisions of the appointment letter, of the present general conditions, including the Code of Conduct and the Declaration of no conflict of interest, and the Declaration of confidentiality do not constitute an employment agreement and the Commission is not liable to provide the experts with any compensation or coverage in the event of injury or illness. ANNEX II Specific conditions  Code of conduct for independent experts acting as observers 1. The task of an expert is to observe the evaluation process in a confidential, fair and equitable way, according to the procedures described in the Rules on submission of proposals, and the related evaluation, selection and award procedures  and in any programme-specific evaluation document. He/she must use his/her best endeavours to achieve this, follow any instructions given by the Commission to this end and deliver a constant and high quality of work. 2. The expert works as an independent person. He/she is deemed to work in a personal capacity and, in performing the work, does not represent any organisation. 3. The expert must sign a Declaration of no conflict of interest and a Declaration of confidentiality before starting the work, by which he/she accepts the present Code of Conduct. Invited experts who do not sign the declaration will not be allowed to work as an expert. 4. In doing so, the expert commits him/herself to strict confidentiality and impartiality concerning his/her tasks. 5. If an expert has conflicts of interest, he/she must declare such facts to the responsible Commission official as soon as he/she becomes aware of this, and specify the nature of the conflict. The Commission ensures that, where the nature of any link is such that it could threaten the impartiality of the expert, he/she does not participate as an observer. 6. Experts may not discuss any proposal with others, including other experts or Commission officials not directly involved in the evaluation process. 7. Experts may not communicate with applicants. Experts advice to the Commission may not be communicated by them to the applicants or to any other person. 8. Experts are not allowed to disclose any detail of the monitoring and evaluation processes (including names of other experts participating in the evaluation) and their outcomes or of any proposal submitted for evaluation without the express written approval of the Commission. 9. Where the evaluation takes place in an office or building controlled by the Commission, experts are not allowed to take outside the evaluation building any parts of proposals, copies or notes, either on paper or in electronic form, relating to the evaluation of proposals without the approval of the Commission. 10. Experts are required at all times to comply strictly with any rules defined by the Commission for ensuring the confidentiality of the evaluation process and its outcomes. Failure to comply with these rules may result in exclusion from the immediate and future monitoring and evaluation processes, without prejudice to penalties that may derive from other applicable Regulations. Specific conditions  Code of conduct for independent experts acting as evaluators 1. The task of an expert is to participate in a confidential, fair and equitable evaluation of each proposal according to the procedures described in this guide and in any programme-specific evaluation document. He/she must use his/her best endeavours to achieve this, follow any instructions given by the Commission to this end and deliver a constant and high quality of work. 2. The expert works as an independent person. He/she is deemed to work in a personal capacity and, in performing the work, does not represent any organisation. 3. The expert must sign a Declaration of no conflict of interest and a Declaration of confidentiality before starting the work, by which he/she accepts the present Code of Conduct. Invited experts who do not sign the declaration will not be allowed to work as an expert. 4. In doing so, the expert commits him/herself to strict confidentiality and impartiality concerning his/her tasks. 5. If an expert has a conflict of interest with a proposal, he/she must declare such facts to the responsible Commission official, and specify the nature of the conflict, as soon as he/she becomes aware of this. 6. In addition the expert signs a declaration at the bottom of the individual evaluation report for each proposal that he/she examines for the Commission notifying that no conflicts of interest for this particular proposal exist. The Commission ensures that, where the nature of any link is such that it could threaten the impartiality of the expert, he/she does not participate in the evaluation of that proposal, and, if necessary, competing proposals. 7. Experts may not discuss any proposal with others, including other experts or Commission officials not directly involved in the evaluation of the proposal, except during the formal discussion at the meetings moderated by or with the knowledge and agreement of the responsible Commission official. 8. Experts may not communicate with applicants, except in the case of panel hearings between experts and applicants organised by the Commission as part of the evaluation process. No proposal may be amended during the evaluation session. Experts advice to the Commission on any proposal may not be communicated by them to the applicants or to any other person. 9. Experts are not allowed to disclose the names of other experts participating in the evaluation. 10. Where it has been decided that proposals are to be posted or made available electronically to experts, who then work from their own or other suitable premises, the expert will be held personally responsible for maintaining the confidentiality of any documents or electronic files sent and returning, erasing or destroying all confidential documents or files upon completing the evaluation as instructed. In such instances, experts may seek further information (for example, through the Internet, specialised databases, etc.) in order to allow them to complete their examination of the proposals, provided that the obtaining of such information respects the overall rules for confidentiality and impartiality. Experts may not show the contents of proposals or information on applicants to third parties (e.g. colleagues, students, etc.) without the express written approval of the Commission. It is strictly forbidden for experts to make contact with applicants. 11. Where the evaluation takes place in an office or building controlled by the Commission, experts are not allowed to take outside the evaluation building any parts of proposals, copies or notes, either on paper or in electronic form, relating to the evaluation of proposals. Experts may be given the possibility of seeking further information (for example, through the Internet, specialised databases, etc.) to allow them to complete their examination of the proposals, but they may not contact third parties without the express consent of the Commission staff supervising the evaluation. 12. Experts are required at all times to comply strictly with any rules defined by the Commission for ensuring the confidentiality of the evaluation process and its outcomes. Failure to comply with these rules may result in exclusion from the immediate and future evaluation processes, without prejudice to penalties that may derive from other applicable Regulations. ANNEX VI Payment provisions for evaluators working remotely CALL [FP7-XXXX-YYY] This Annex determines the number of days that will be taken into account for the calculation of the honorarium you will be paid by the Commission (63) for work on evaluation tasks undertaken remotely (e.g. at home or place of work). The relevant number of days is that indicated in this Annex, irrespective of the actual number of days spent undertaking the evaluation (64). You will be evaluating the following type(s) of proposal: [Funding scheme A], [Funding scheme B], [etc.] You will be involved in individual evaluations [and] [possibly] [remote consensus], [and rapporteur  tasks.] The relevant number days of to be taken into account for the calculation of the honorarium will be determined as follows:  one half-day, in recognition of the time needed to read and assimilate briefing documents,  a number of days related to the number of proposals for which you complete an individual evaluation (see table below). Note: The following conditions must be satisfied for every proposal if it is to count towards the calculation of the honorarium for individual evaluation:  the proposal was allocated to you by the Commissions [Panel] Moderator,  you evaluated the proposal remotely,  you submitted an individual assessment form prior to the start of the related consensus meeting/panel or within the required time schedule as indicated by the [Panel] [Call] Coordinator, [other nominated Commission official].  [An additional number of days related to the number of proposals for which you completed a full remote consensus (as well as individual evaluation), if any (see table below).] Note: The following conditions must be satisfied for a full remote consensus to count towards the calculation of the honorarium:  the proposal was allocated to you by the Commissions [Panel] Moderator,  the Commissions [Panel] Moderator specifically requested your participation in a remote consensus,  you submitted written comments, scores and opinions related to the draft consensus report,  you participated in a remote discussion relating to the proposal and the draft consensus report moderated by the Commissions [Panel] Moderator within the time schedule requested by the Commissions [Panel] Moderator,  the consensus report was submitted within the required time schedule].  [An additional half-day for every two proposals where you acted as a rapporteur  during a remote consensus (if any) (see table below).] Note: The following conditions must be satisfied for every proposal if it is to count towards the calculation of the honorarium for rapporteur  tasks:  the proposal was allocated to you by the Commissions [Panel] Moderator,  the Commissions [Panel] Moderator specifically requested the remote drafting of the consensus report,  a consensus report was drafted by the rapporteur  based on the comments, scores and opinions of all of the individual evaluators relating to the proposal and was made available to the other relevant evaluators for signed approval within the time schedule indicated by the [Panel] [Call] Coordinator, [other nominated Commission official],  the consensus report was submitted within the required time schedule. The table below shows the applicable number of days. (The table layout and instructions can be tailored if necessary, to give a presentation that is as simple as possible, according to the circumstances of a call. The rates given in the table will be in line with those set out in the relevant internal control standards.) To find the applicable number of days: (1) Look up the number of days corresponding to the proposals where you carried out an individual evaluation. (2) [Add to this, using the same rates as above, the number of days corresponding to the proposals where you carried out a full remote consensus.] (3) [Repeat the above steps for each type of proposal, summing the number of relevant days.] (4) [Add to this number, the number of days due to your rapporteur  tasks, if any, as indicated in the last row of the table.] (5) Add one further half-day, in respect of briefing time. (Include here a worked example, based on the actual table prepared for this call) Days counting towards honorarium ½ 1 1 ½ 2 2 ½ 3 3 ½ 4 etc. [Funding scheme A: number of proposals] 1 2 3 4 5 6 7 8 [Funding scheme B: number of proposals] 1-3 4-6 7-9 10-12 13-15 16-18 19-21 22-24 Rapporteur  proposals (any funding scheme) 1-2 3-4 5-6 7-8 9-10 11-12 13-14 15-16 Important: Claims for reimbursement based on this Annex should be sent in a single reimbursement of expenses form. ANNEX G EVALUATION OF PROPOSALS SUBMITTED TO THE PEOPLE  SPECIFIC PROGRAMME Introduction Proposals submitted to the People  specific programme will, in general, be evaluated following the evaluation process described elsewhere in this document. However, due to the wide variety and the specificity of actions within this programme, and in view of the large number of proposals anticipated for some activities, some details of the evaluation procedure will vary from those described elsewhere in this document. The principal differences in the proposal evaluation and selection process are summarised below. Specific rules and procedures 1. Two-step evaluation: Procedure to pass proposals from step1 to step2 (a) Two-stage submission with two-step evaluation In two stage submissions the number of proposals passing to the second stage will be determined on the basis of the number of proposals that pass the thresholds for the criteria established at the first stage. In addition, for those proposals passing the thresholds, a factor, which will be determined in the work programme, will be applied as a multiple of the number of proposals that could be financed for the particular call (based on the average cost of a proposal from the previous call for the given activity). This factor establishes the number of submissions passing to the second phase, and the corresponding budgetary cut-off level. Proposals with a score passing the thresholds and with a score above this cut-off level will pass to the second stage of evaluation where the full set of evaluation criteria will be applied to the second stage submission. (All proposals with identical scores at the cut off level above will pass through to the second stage of evaluation.) Those proposals failing to reach the thresholds or failing to meet the cut off described above will be rejected. Thresholds and weightings to be applied in the first and second stages of evaluation, the criteria to be applied at each stage, and the multiple, will be published in the work programme. (b) Single-stage submission with two-step evaluation In one stage submission with two step evaluation, proposals will be evaluated in a first step against a limited number of criteria. The number of proposals passing to the second step of the evaluation will be determined on the basis of the number of proposals that pass the thresholds. In addition, for those proposals passing the thresholds, a factor, which will be determined in the work program, will be applied as a multiple of the number of proposals that could be financed for the particular call (based on the average cost of a proposal from the previous call for the given activity). This factor establishes the number of submissions passing to the second step and the corresponding budgetary cut-off level. Proposals with a score passing the thresholds and in addition with a score above this cut off level will pass to the second step of evaluation where the full set of evaluation criteria will be evaluated. (All proposals with identical scores at the cut off level will pass through to the second step of evaluation). Those proposals failing to reach the thresholds or failing to meet the cut off described above will be rejected. Thresholds and weightings to be applied in the first and second steps of evaluation, the criteria to be applied at each step, and the multiple, will be published in the work programme. 2. Eligibility criteria In addition to the eligibility criteria described in section 2.5, Marie Curie actions have a set of eligibility criteria that are defined in the work programme. In the case of a single step submission with a two step evaluation, a proposal will be considered ineligible if it does not consist of one Part A, one Part B1 and one Part B2, where Part B1 and Part B2 have to be different. 3. Procedure for transferring proposals between calls For Marie Curie individual fellowships, if a proposal is ineligible in a call but is eligible in another open call (i.e. the submission of the proposal in the original call was made prior to the deadline of the new call), then the proposal will be transferred to that call. The transfer procedure is as follow:  declare the proposal ineligible in the original call;  obtain a new proposal number from the ESP (Evaluation Service Provider) in the new call;  inform the applicant of the transfer. 4. Scores, weightings and thresholds The scores awarded by evaluators will normally be given in a range of 0 to 5 as indicated in section 3.6. Due to the large number of proposals submitted to some activities, scores may be awarded with a resolution of one decimal place. After individual evaluation the evaluators may see the scores and comments of other relevant evaluators. Evaluators may revise their scores taking into account the views of other evaluators at consensus report level. The Commission records draft scores and comments as well as their evolution. 5. Evaluation criteria The evaluation criteria will be defined in the work programme. 6. Comments from evaluators Comments will be provided by evaluators for each block of criteria. 7. Approval of individual assessments reports and consensus reports Evaluators may approve their individual assessment reports and consensus reports electronically. 8. Role of Chairs and vice-chairs In order to help with the management of the evaluation, the Commission may appoint independent experts as Chairs and vice-chairs. The role of the chairs consists of helping the panel coordinator in order to run the evaluation in the most efficient way. The role of the vice-chair consists of helping the panel coordinator and the chair person in order to run the evaluation in the most efficient way. Chairs and vice-chairs generally perform the role of moderator in consensus discussions, as described under section 3.8(c) of these rules. 9. Evaluators conflict of interest In addition to the conflicts of interest mentioned in Annex F (attached to the appointment letter), the following disqualifying conflict of interest will be taken into account:  the expert is acting as a referee of the applicant. 10. Remote consensus process Consensus scores may be derived, where appropriate, by averaging the scores of evaluators and this process may be widely applied where remote evaluation is used. Consensus reports may be prepared by a rapporteur , taking into account the views of remote evaluators and approved by, possibly electronically, at least two expert evaluators. (1) In general, the terms Commission  or European Commission  in this document refer to the institution as a whole. When it is obvious from the context, the terms refer to the departments of the Commission responsible for the research programmes. It may also be deemed to refer to the Research Executive Agency, for those areas where the Commission has delegated certain operational tasks. (2) OJ L 412, 30.12.2006, p. 1. (3) OJ L 400, 30.12.2006, p. 60. (4) OJ L 391, 30.12.2006, p. 1, Article 16(3), and OJ L 400, 30.12.2006, p. 1, Article 15(3). (5) OJ L 248, 16.9.2002, p. 1. (6) Rules of Procedure of the Commission (OJ L 308, 8.12.2000, p. 26). (7) The Commission shall not issue calls for proposals for coordination and support actions consisting of a purchase of goods or services subject to the rules on public procurement set out in the Financial Regulation. (8) Based on the criteria set out in the rules for participation (S/T excellence; relevance; impact; implementation) (9) In this context, the term confidentiality  should not be taken as equating to the security classification EU CONFIDENTIAL . The procedures related to EU CONFIDENTIAL  documents apply only to information and material the unauthorised disclosure of which would harm the essential interests of the EU of one of its Member States (Commission provisions on security (Commission Decision 2001/844/EC, ECSC, Euratom of 29 November 2001 amending its internal rules of procedure (OJ L 317, 3.12.2001, p. 1))). (10) Article 6 of the EC FP7 decision, Article 5 of the Euratom FP7 decision, Article 15(2) of the EC Rules for Participation, and Article 14(2) of the equivalent Euratom Rules for Participation. (11) Article 15(2) of the EC Rules for Participation and Article 16(2) of the equivalent Euratom Rules for Participation. (12) With the possible exception referred to in Article 14 of the EC Rules for Participation and, Article 13 of the equivalent Rules for Participation for: (a) coordination and support actions to be carried out by legal entities identified in the specific programmes or in the work programmes when the specific programme permits the work programmes to identify beneficiaries, in accordance with the Implementing Rules; (b) coordination and support actions consisting of a purchase of goods or services subject to the rules on public procurement set out in the Financial Regulation; (c) coordination and support actions relating to the appointment of independent experts; (d) other actions, where so provided by the Financial Regulation or the Implementing Rules. (13) Article 16(2) of the EC Rules for participation and, Article 15(2) of the equivalent Euratom Rules for Participation: A two-stage submission and evaluation procedure can be a useful option when a call might be expected to attract a disproportionately high number of proposals in relation to the budget available. Such oversubscription may be associated with calls of a bottom up  nature, where the work programme gives applicants considerable freedom to choose topics themselves. (14) There may be exceptional circumstances when proposals may be submitted on paper. Any such possibility will be specified in the call text and in the guide for applicants. Rules for paper submissions are described in Annex E. (15) These criteria may be complemented by additional eligibility criteria provided for in the specific programme decision and/or the work programme. (16) An independent expert is an expert who is working in a personal capacity and in performing the work, does not represent any organisation. (17) Staff from relevant specialised EU agencies are regarded as external experts for the purposes of satisfying the minimum number. (18) Article 17(1) of the EC Rules for Participation, and Article 16.1 of the equivalent Euratom Rules for Participation. (19) Pursuant to Article 27 of the EC Rules for Participation, and Article 26 of the equivalent Euratom Rules for Participation, this database will also be used for the monitoring and evaluation of programmes and indirect actions. (20) The European Union pursue an equal opportunities policy and aims in particular at achieving in the medium term at least 40 % of members of each sex in each expert group and committee (Commission Decision 2000/407/EC of 19 June 2000 relating to gender balance within the committees and expert groups established by it). (21) In the case of calls relating to specific international cooperation activities (SICA), a significant number of experts who are citizens of the international cooperation partner countries will be included. (22) In general, the Commission will ensure that at least a quarter of the experts used by an activity/research area will be replaced each calendar year. (23) Article 17(2) of the EC Rules for Participation, and Article 16(2) of the equivalent Euratom Rules for Participation. (24) Article 17(3) and (4) of the EC Rules for Participation, and Article 16(3) and (4) of the equivalent Euratom Rules for Participation. (25) The steps in the evaluation process are described in section 3.8. (26) Where necessary, guidelines may be set out in the internal control standards of the DG or of the Research Executive Agency. (27) Certain sub-criteria will be used to assess applicants operational capacity. (28) OJ L 357, 31.12.2002, p. 1. (29) Due to their special nature, the procedures that apply to the People  specific programme differ somewhat to those described in this section (see Annex G). (30) Article 33(1) of the EC Rules for Participation. (31) To ensure compliance with the procedure described under section 5.3, the Guide will request applicants to inform the Commission if they have not been contacted by this date. (32) Article 15(3) of the EC Rules for Participation, and Article 14(3) of the equivalent Euratom Rules for Participation. (33) According to Article 16(4) of the EC Rules for Participation, and Article 15(4) of the equivalent Euratom Rules for Participation, and the Commission decision on rules to ensure consistent verification of the existence and legal status of participants, as well as their financial capacities (C(2007) 2466), in FP7 indirect actions. (34) Article 15(2) of the EC Rules for Participation, and Article 14(2) of the equivalent Euratom Rules for Participation. (35) Such as research and clinical trials involving invasive techniques on persons (e.g. taking of tissue samples, examinations of the brain). (36) As specified in Special Clauses 15 and 16 of the FP7 Grant Agreement. (37) Taking into account the declarations of the Commission of 24 July 2006 (OJ L 412, 30.12.2006, p. 42). (38) Any step(s) of research of such kind will have to be excluded from the research activities that will be supported by Union funds in line with the Commissions declaration of 24 July 2006. The exclusion of funding of this step of research will not prevent Union funding of subsequent steps involving hESC. (39) Decision of 19 December 2006 concerning the specific programme Cooperation  implementing the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (OJ L 400, 30.12.2006, p. 86). (40) Decision of 19 December 2006 concerning the specific programme People  implementing the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (OJ L 400, 30.12.2006, p. 272). (41) Decision of 19 December 2006 concerning the specific programme Capacities  implementing the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (OJ L 400, 30.12.2006, p. 299). (42) As defined in Decision 2001/844/EC, ECSC, Euratom. (43) Security Aspects Letter  (SAL): a set of special contractual conditions, issued by the contracting authority, which forms an integral part of a classified contract involving access to or generation of EU classified information, and that identifies the security requirements or those elements of the classified contract requiring security protection , as defined in section 27 of Decision 2001/844/EC, ECSC, Euratom. (44) Security Classification Guide  (SCG): a document which describes the elements of a programme, contract or grant agreement which are classified, specifying the applicable security classification levels. The SCG may be expanded throughout the life of the programme, contract or grant agreement, and the elements of information may be reclassified or downgraded. The SCG must be part of the SAL , as defined in section 27 of Decision 2001/844/EC, ECSC, Euratom. (45) Treatment of confidential data is governed by the relevant European Union and Euratom legislation, including the institutions internal rules such as Decision 2001/844/EC, ECSC, Euratom. (46) Council Regulation (EC) No 428/2009 of 5 May 2009 setting up a Community regime for the control of exports, transfer, brokering and transit of dual-use items (OJ L 134, 29.5.2009, p. 1). (47) Or any contractor retained by the Commission for the purpose of providing administrative services for evaluation sessions. (48) This model letter will be adapted for the appointment of independent experts in charge of the monitoring and evaluation of programmes and indirect actions, according to Article 27 of the EC Rules for Participation, and Article 26 of the equivalent Euratom Rules for participation. It will also be adapted for experts acting solely as rapporteurs . (49) For deliveries by hand or by representatives (including by private courier), the delivery should be to the following address, and labelled as follows: For Brussels: European Commission Avenue du Bourget, 1 1140 Bruxelles/Brussels BELGIUM For Luxembourg: European Commission 10 rue Robert Stumper 2557 Luxembourg LUXEMBOURG (50) The Commission may put in place an electronic signature system, which would be applicable to the signature of this letter and its annexes. (51) The Commission may put in place an electronic signature system, which would be applicable to the signature of this letter and its annexes. (52) The Commission may put in place an electronic signature system, which would be applicable to the signature of this letter and its annexes. (53) Commission Decision C(2009) 3822 of 7 May 2009, not published. (54) OJ L 412, 30.12.2006, p. 1. (55) OJ L 400, 30.12.2006, p. 60. (56) When an expert is working in a different department/laboratory/institute to the one where the work is to be carried out, and where the constituent bodies operate with a high degree of autonomy, the Commission may exceptionally allow the expert to participate in the evaluation, if duly justified by the limited size of the pool of qualified experts. (57) Available at the following website address: [insert web address: http://cordis.europa.eu/fp7/ ¦]. (58) Authentic version of the appointment letter with electronic signature will also be accepted once the electronic signature system has been put in place by the Commission. (59) And not for instance to equipment or other resources required for evaluation. (60) According to Annex III. (61) Force majeure  shall mean any unforeseeable and exceptional event affecting the fulfilment of any obligation under this appointment letter by the experts, which is beyond their control and cannot be overcome despite their reasonable endeavours. (62) OJ L 8, 12.1.2001, p. 1. (63) References to the Commission should be considered to include also the Research Executive Agency, where appropriate. (64) The honorarium is set on the basis of the expected average time needed to evaluate a proposal, at a rate of EUR 450/day, as specified in the appointment letter.